DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 12 September 2022.
Claims 1, 3, 5-9, 11, 13-17, 21-26 and 28-30 are presented for examination.
Claims 1, 3, 5-7, 9, 11, 14-15, 17, 19, 22-23, 25-26 and 28-30 are amended.
Claims 2, 4, 10, 12, 18, 20 and 27 canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-6, 9, 11, 13-14, 17, 19, 21-22, 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic et al (“MTC Narrowband Definition and Collision Handling”), hereinafter Panasonic NPL [in the IDS dated 10/21/2020], in view of Nakaya et al (US 2008/0214120 A1), hereinafter Nakaya.

Regarding Claim 1, Panasonic NPL discloses a method for wireless communication in a system that supports operation in a narrowband region of a system bandwidth, comprising:
3identifying a plurality of subcarriers within the narrowband region of the 4system bandwidth used to transmit a resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-3; identifying a plurality/72 of subcarriers/subcarriers within the narrowband/narrowband region of the 4system/system bandwidth/(bandwidth (BW)) used to transmit a resource block/PRBs); 
5identifying a center-frequency subcarrier of the plurality of subcarriers used to 6transmit the resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-8; identifying a center-frequency/center subcarrier/subcarrier of the plurality/72 of subcarriers/subcarriers used to 6transmit the resource block/PRBs).
Although Panasonic NPL discloses a method for wireless communication in a system that supports operation in a narrowband region of a system bandwidth as set forth above,
Panasonic NPL does not explicitly disclose “increasing power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier”.
However, Nakaya discloses a method for wireless communication in a system that supports operation in a narrowband region of a system bandwidth, comprising:
5identifying a center-frequency subcarrier of the plurality of subcarriers (see Figure 8 and paragraphs 62 and 70; identifying a center-frequency subcarrier of the plurality of subcarriers/finding direct current (DC) which is a center-frequency subcarrier Note: Figure 8 and paragraph 70 further discloses identifying direct current having frequency 0); and 
increasing power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier (see paragraphs 62 and 65; increasing/increased power/power of one or more of the plurality of subcarriers/(subcarriers near direct current (DC)) based at least in part on identifying/(identified when identifying carriers near DC) the center-frequency subcarrier/direct current subcarrier).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “increasing power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier” as taught by Nakaya in the system of Panasonic NPL to eliminate the effect of 1/f noise (see paragraph 10 of Nakaya).
Regarding Claim 3, Panasonic NPL discloses the method, wherein the modifying one or more other 2subcarriers further comprises: 
3rate matching data transmissions around the center-frequency subcarrier (see page 1, Section 1 Introduction, lines 10-11 and pages 1-2, Sub-section Collision Handling, lines 6-8, 19-23 and 37-42; rate/rate matching/matching data transmissions/(72 subcarriers contain data transmissions) around the center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 5, Panasonic NPL discloses the method, wherein the indication is received in one or more of a system information block (SIB) (see page 1, Section 2, Discussion, Sub-section Narrowband Position and PRB Usage, lines 1-3; wherein the indication/indicated is received in one or 2more of a system information block (SIB)/SIB1). 
Regarding Claim 6, Panasonic NPL discloses the method, further comprising: 
3applying a frequency shift to one or more of the plurality of subcarriers other than the center-frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; applying a frequency shift/offset to one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 9, Panasonic NPL discloses an apparatus for wireless communication in a system that supports operation in a narrowband region of a system bandwidth, comprising:
3a processor (see page 1, Section 2 Discussion, line 1; a processor/UE contains a processor);  
memory coupled with the processor (see page 1, Section 2 Discussion, line 1; memory coupled with the processor/UE contains a memory coupled with the processor); and
5instructions stored in the memory and operable, when executed by the 6processor (see page 1, Section 2 Discussion, line 1; UE contains instructions stored in the memory and operable, when executed by the 6processor), to cause the apparatus to:
7identify a plurality of subcarriers within the narrowband region of the system bandwidth used to transmit a resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-3; identify a plurality/72 of subcarriers/subcarriers within the narrowband/narrowband region of the 4system/system bandwidth/(bandwidth (BW)) used to transmit a resource block/PRBs);
 7identify a center-frequency subcarrier of the plurality of subcarriers 10used to transmit the resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-8; identify a center-frequency/center subcarrier/subcarrier of the plurality/72 of subcarriers/subcarriers used to 6transmit the resource block/PRBs).
Although Panasonic NPL discloses an apparatus for wireless communication in a system that supports operation in a narrowband region of a system bandwidth as set forth above,
Panasonic NPL does not explicitly disclose “increase power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier”.
However, Nakaya discloses an apparatus for wireless communication in a system that supports operation in a narrowband region of a system bandwidth, comprising:
identify a center-frequency subcarrier of the plurality of subcarriers (see Figure 8 and paragraphs 62 and 70; identify a center-frequency subcarrier of the plurality of subcarriers/finding direct current (DC) which is a center-frequency subcarrier Note: Figure 8 and paragraph 70 further discloses identifying direct current having frequency 0); and
increase power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier (see paragraphs 62 and 65; increase/increased power/power of one or more of the plurality of subcarriers/(subcarriers near direct current (DC)) based at least in part on identifying/(identified when identifying carriers near DC) the center-frequency subcarrier/direct current subcarrier).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “increase power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier” as taught by Nakaya in the system of Panasonic NPL to eliminate the effect of 1/f noise (see paragraph 10 of Nakaya).
Regarding Claim 11, Panasonic NPL discloses the apparatus, wherein the instructions further comprises instructions stored in the memory and operable, 3when executed by the processor, to cause the apparatus to: 
4rate match data transmissions around the center-frequency subcarrier (see page 1, Section 1 Introduction, lines 10-11 and pages 1-2, Sub-section Collision Handling, lines 6-8, 19-23 and 37-42; rate/rate match/matching data transmissions/(72 subcarriers contain data transmissions) around the center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 13, Panasonic NPL discloses the apparatus, wherein the indication is received in one or 2more of a system information block (SIB) (see page 1, Section 2, Discussion, Sub-section Narrowband Position and PRB Usage, lines 1-3; wherein the indication/indicated is received in one or 2more of a system information block (SIB)/SIB1).
Regarding Claim 14, Panasonic NPL discloses the apparatus, wherein the instructions further comprises instructions stored in the memory and operable, 3when executed by the processor, to cause the apparatus to:
4apply a frequency shift to one or more of the plurality of subcarriers other than 5the center-frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; apply a frequency shift/offset to one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 17, Panasonic NPL discloses a non-transitory computer-readable medium storing code for wireless communication in a system that supports operation in a narrowband region of a system bandwidth, the code comprising instructions executable to:
4identify a plurality of subcarriers within the narrowband region of the system 5bandwidth used to transmit a resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-3; identify a plurality/72 of subcarriers/subcarriers within the narrowband/narrowband region of the 4system/system bandwidth/(bandwidth (BW)) used to transmit a resource block/PRBs).
Although Panasonic NPL discloses a non-transitory computer-readable medium storing code for wireless communication in a system that supports operation in a narrowband region of a system bandwidth as set forth above,
Panasonic NPL does not explicitly disclose “increase power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier”.
However, Nakaya discloses a non-transitory computer-readable medium storing code for wireless communication in a system that supports operation in a narrowband region of a system bandwidth, the code comprising instructions executable to:
identify a center-frequency subcarrier of the plurality of subcarriers (see Figure 8 and paragraphs 62 and 70; identify a center-frequency subcarrier of the plurality of subcarriers/finding direct current (DC) which is a center-frequency subcarrier Note: Figure 8 and paragraph 70 further discloses identifying direct current having frequency 0); and
increase power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier (see paragraphs 62 and 65; increase/increased power/power of one or more of the plurality of subcarriers/(subcarriers near direct current (DC)) based at least in part on identifying/(identified when identifying carriers near DC) the center-frequency subcarrier/direct current subcarrier).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “increase power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier” as taught by Nakaya in the system of Panasonic NPL to eliminate the effect of 1/f noise (see paragraph 10 of Nakaya).
Regarding Claim 19, Panasonic NPL discloses the non-transitory computer-readable medium, wherein 2the code further comprises 3instructions executable to: 
4rate match data transmissions around the center-frequency subcarrier (see page 1, Section 1 Introduction, lines 10-11 and pages 1-2, Sub-section Collision Handling, lines 6-8, 19-23 and 37-42; rate/rate matching/matching data transmissions/(72 subcarriers contain data transmissions) around the center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 21, Panasonic NPL discloses the non-transitory computer-readable medium, wherein 2the indication is received in one or more of a system 3information block (SIB) (see page 1, Section 2, Discussion, Sub-section Narrowband Position and PRB Usage, lines 1-3; wherein the indication/indicated is received in one or 2more of a system information block (SIB)/SIB1).
Regarding Claim 22, Panasonic NPL discloses the non-transitory computer-readable medium, wherein 2the code further comprises instructions executable to: Attorney Docket No. PQ567.01.01 (81679.4697)Qualcomm Ref. No. 156865D1 59 
4apply a frequency shift to one or more of the plurality of subcarriers other than 5the center-frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; applying a frequency shift/offset to one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 25, Panasonic NPL discloses an apparatus for wireless communication in a system that supports operation in a narrowband region of a system bandwidth, comprising:
3means for identifying a plurality of subcarriers within the narrowband region 4of the system bandwidth used to transmit a resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-3; means for identifying a plurality/72 of subcarriers/subcarriers within the narrowband/narrowband region of the 4system/system bandwidth/(bandwidth (BW)) used to transmit a resource block/PRBs); 
5means for identifying a center-frequency subcarrier of the plurality of 6subcarriers used to transmit the resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-8; means for identifying a center-frequency/center subcarrier/subcarrier of the plurality/72 of subcarriers/subcarriers used to 6transmit the resource block/PRBs).
Although Panasonic NPL discloses an apparatus for wireless communication in a system that supports operation in a narrowband region of a system bandwidth as set forth above,
Panasonic NPL does not explicitly disclose “means for increasing power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier”.
However, Nakaya discloses an apparatus for wireless communication in a system that supports operation in a narrowband region of a system bandwidth, comprising:
means for identifying a center-frequency subcarrier of the plurality of subcarriers used to transmit the resource block (see Figure 8 and paragraphs 62 and 70; means for identifying a center-frequency subcarrier of the plurality of subcarriers/finding direct current (DC) which is a center-frequency subcarrier Note: Figure 8 and paragraph 70 further discloses identifying direct current having frequency 0); and
means for increasing power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier (see paragraphs 62 and 65; means for increasing/increased power/power of one or more of the plurality of subcarriers/(subcarriers near direct current (DC)) based at least in part on identifying/(identified when identifying carriers near DC) the center-frequency subcarrier/direct current subcarrier).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “means for increasing power of one or more of the plurality of subcarriers based at least in part on identifying the center-frequency subcarrier” as taught by Nakaya in the system of Panasonic NPL to eliminate the effect of 1/f noise (see paragraph 10 of Nakaya).
Regarding Claim 26, Panasonic NPL discloses the apparatus, wherein the means for modifying one or 2more other subcarriers comprises: 
5means for rate matching data transmissions around the center-frequency  subcarrier (see page 1, Section 1 Introduction, lines 10-11 and pages 1-2, Sub-section Collision Handling, lines 6-8, 19-23 and 37-42; means for rate/rate matching/matching data transmissions/(72 subcarriers contain data transmissions) around the center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 28, Panasonic NPL discloses the apparatus, wherein the indication is received in one or 2more of a system information block (SIB) (see page 1, Section 2, Discussion, Sub-section Narrowband Position and PRB Usage, lines 1-3; wherein the indication/indicated is received in one or 2more of a system information block (SIB)/SIB1).
Regarding Claim 29, Panasonic NPL discloses the apparatus, further comprising: 
3means for applying a frequency shift to one or more of the plurality of 4subcarriers other than the center-frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; mean for applying a frequency shift/offset to one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).

Claims 7, 15, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic NPL in view of Nakaya and further in view of Geile et al (US 2014/0307761 A1), hereinafter Geile, and further in view of Oh et al (US 2016/0191281 A1), hereinafter Oh.

Regarding Claim 7, Although the combination of Panasonic NPL and Nakaya discloses the method as set forth above,
The combination of Panasonic NPL and Nakaya does not explicitly disclose “generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth”.
However, Geile discloses the method, further comprising: 
generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth (see paragraphs 40-41; generating a digital waveform/waveform with an offset/offset corresponding to a frequency/frequency 4shift/offset of one-half/(one-half symbol) of a subcarrier frequency bandwidth).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth” as taught by Geile in the combined system of Panasonic NPL and Nakaya to provide improved modulators and demodulators that provide spectral efficiency, detection efficiency, simplified acquisition, low PAPR, minimal channel dispersion, and reduced implementation complexity (see page 1, paragraph 3 of Geile).
Although the combination of Panasonic NPL, Nakaya and Geile discloses the method as set forth above,
The combination of Panasonic NPL, Nakaya and Geile does not explicitly disclose “adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform”.
However, Oh discloses the method, further comprising: 
adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform (see page 1, paragraph 5; adjusting/adjust a transmit oscillator/oscillator based at least in part on the offset of the digital 6waveform/wave).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform” as taught by Oh in the combined system of Panasonic NPL, Nakaya and Geile to obtain many frequencies in a spin-array structure using frequency oscillation operation (see page 1, paragraph 14, lines 6-7 of Oh).
Regarding Claim 15, Although the combination of Panasonic NPL and Nakaya discloses the apparatus as set forth above,
The combination of Panasonic NPL and Nakaya does not explicitly disclose “generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth”.
However, Geile discloses the apparatus, wherein the instructions further comprise instructions stored in the memory and operable, 3when executed by the processor, to cause the apparatus to: 
generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth (see paragraphs 40-41; generate a digital waveform/waveform with an offset/offset corresponding to a frequency/frequency 4shift/offset of one-half/(one-half symbol) of a subcarrier frequency bandwidth).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth” as taught by Geile in the combined system of Panasonic NPL and Nakaya to provide improved modulators and demodulators that provide spectral efficiency, detection efficiency, simplified acquisition, low PAPR, minimal channel dispersion, and reduced implementation complexity (see page 1, paragraph 3 of Geile).
Although the combination of Panasonic NPL, Nakaya and Geile discloses the apparatus as set forth above,
The combination of Panasonic NPL, Nakaya and Geile does not explicitly disclose “adjust a transmit oscillator based at least in part on the offset of the digital 6waveform”.
However, Oh discloses the apparatus, wherein the instructions further comprise instructions stored in the memory and operable, 3when executed by the processor, to cause the apparatus to: 
adjust a transmit oscillator based at least in part on the offset of the digital 6waveform (see page 1, paragraph 5; adjust/adjust a transmit oscillator/oscillator based at least in part on the offset of the digital 6waveform/wave).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “adjust a transmit oscillator based at least in part on the offset of the digital 6waveform” as taught by Oh in the combined system of Panasonic NPL, Nakaya and Geile to obtain many frequencies in a spin-array structure using frequency oscillation operation (see page 1, paragraph 14, lines 6-7 of Oh).
Regarding Claim 23, Although the combination of Panasonic NPL and Nakaya discloses the non-transitory computer-readable medium as set forth above,
The combination of Panasonic NPL and Nakaya does not explicitly disclose “generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth”.
However, Geile discloses the non-transitory computer-readable medium, wherein 2the code further comprises 3instructions executable to: 
generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth (see paragraphs 40-41; generate a digital waveform/waveform with an offset/offset corresponding to a frequency/frequency 4shift/offset of one-half/(one-half symbol) of a subcarrier frequency bandwidth).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth” as taught by Geile in the combined system of Panasonic NPL and Nakaya to provide improved modulators and demodulators that provide spectral efficiency, detection efficiency, simplified acquisition, low PAPR, minimal channel dispersion, and reduced implementation complexity (see page 1, paragraph 3 of Geile).
Although the combination of Panasonic NPL, Nakaya and Geile discloses the non-transitory computer-readable medium as set forth above,
The combination of Panasonic NPL, Nakaya and Geile does not explicitly disclose “adjust a transmit oscillator based at least in part on the offset of the digital 6waveform”.
However, Oh discloses the non-transitory computer-readable medium, wherein 2the code further comprises 3instructions executable to: 
adjust a transmit oscillator based at least in part on the offset of the digital 6waveform (see page 1, paragraph 5; adjust/adjust a transmit oscillator/oscillator based at least in part on the offset of the digital 6waveform/wave).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “adjust a transmit oscillator based at least in part on the offset of the digital 6waveform” as taught by Oh in the combined system of Panasonic NPL, Nakaya and Geile to obtain many frequencies in a spin-array structure using frequency oscillation operation (see page 1, paragraph 14, lines 6-7 of Oh).
Regarding Claim 30, Although the combination of Panasonic NPL and Nakaya discloses the apparatus as set forth above,
The combination of Panasonic NPL and Nakaya does not explicitly disclose “means for generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth”.
However, Geile discloses the apparatus, further comprising: 
means for generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth (see paragraphs 40-41; means for generating a digital waveform/waveform with an offset/offset corresponding to a frequency/frequency 4shift/offset of one-half/(one-half symbol) of a subcarrier frequency bandwidth).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “means for generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth” as taught by Geile in the combined system of the combination of Panasonic NPL and Nakaya to provide improved modulators and demodulators that provide spectral efficiency, detection efficiency, simplified acquisition, low PAPR, minimal channel dispersion, and reduced implementation complexity (see page 1, paragraph 3 of Geile).
Although the combination of Panasonic NPL, Nakaya and Geile discloses the appratus as set forth above,
The combination of Panasonic NPL, Nakaya and Geile does not explicitly disclose “means for adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform”.
However, Oh discloses the apparatus, further comprising:
means for adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform (see page 1, paragraph 5; means for adjusting/adjust a transmit oscillator/oscillator based at least in part on the offset of the digital 6waveform/wave).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “means for adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform” as taught by Oh in the combined system of Panasonic NPL, Nakaya and Geile to obtain many frequencies in a spin-array structure using frequency oscillation operation (see page 1, paragraph 14, lines 6-7 of Oh).
Claims 8, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic NPL in view of Yamaura et al (US 2003/0224731 A1), hereinafter Yamaura, and further in view of Gerritis et al (US 2002/0097807 A1), hereinafter Gerritis.

Regarding Claim 8, Although the combination of Panasonic NPL and Nakaya discloses the method as set forth above,
The combination of Panasonic NPL and Nakaya does not explicitly disclose “receiving a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers”.
However, Yamaura discloses the method, further comprising:
receiving a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers (see Figure 3 and paragraphs 88, 90 and 97; receiving/received a narrowband/narrowband transmission/transmitted at the resource block/(frequency intervals) based at least in 3part on identifying the center-frequency/(center frequency being DC) subcarrier/subcarrier of the plurality of subcarriers/as shown in Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers” as taught by Yamaura in the combined system of Panasonic NPL and Nakaya to provide multi-band spintronic wireless communication system and a manufacturing method thereof capable of remarkably increasing a transmission speed and decreasing a volume thereof by using spin-torque transfer devices with a short oscillation-setting time and frequency band different from each other (see page 1, paragraph 7, lines 2-8 of Yamaura).
Although the combination of Panasonic NPL, Nakaya and Yamaura discloses the method as set forth above,
The combination of Panasonic NPL, Nakaya and Yamaura does not explicitly disclose “decoding the narrowband transmission”.
However, Gerrits discloses the method, further comprising: 
decoding the narrowband transmission (see paragraph 6; decoding/decoded the narrowband/narrowband transmission/transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “decoding the narrowband transmission” as taught by Gerrits in the combined system of Panasonic NPL, Nakaya and Yamaura because the narrowband signal can be decoded regardless of the highband signal (see page 1, paragraph 6, lines 2-3 of Gerrits).
Regarding Claim 16, Although the combination Panasonic NPL and Nakaya discloses the apparatus as set forth above,
The combination Panasonic NPL and Nakaya does not explicitly disclose “receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers”.
However, Yamaura discloses the apparatus, wherein the instructions further comprise 2instructions stored in the memory and operable, when executed by the processor, to cause the 3apparatus to: 
receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers (see Figure 3 and paragraphs 88, 90 and 97; receive/received a narrowband/narrowband transmission/transmitted at the resource block/(frequency intervals) based at least in 3part on identifying the center-frequency/(center frequency being DC) subcarrier/subcarrier of the plurality of subcarriers/as shown in Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers” as taught by Yamaura in the combined system of Panasonic NPL and Nakaya to provide multi-band spintronic wireless communication system and a manufacturing method thereof capable of remarkably increasing a transmission speed and decreasing a volume thereof by using spin-torque transfer devices with a short oscillation-setting time and frequency band different from each other (see page 1, paragraph 7, lines 2-8 of Yamaura).
Although the combination of Panasonic NPL, Nakaya and Yamaura discloses the apparatus as set forth above,
The combination of Panasonic NPL, Nakaya and Yamaura does not explicitly disclose “decode the narrowband transmission”.
However, Gerrits discloses the apparatus, wherein the instructions further comprise 2instructions stored in the memory and operable, when executed by the processor, to cause the 3apparatus to: 
decode the narrowband transmission (see paragraph 6; decode/decoded the narrowband/narrowband transmission/transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “decode the narrowband transmission” as taught by Gerrits in the combined system of Panasonic NPL, Nakaya and Yamaura because the narrowband signal can be decoded regardless of the highband signal (see page 1, paragraph 6, lines 2-3 of Gerrits).
Regarding Claim 24, Although the combination of Panasonic NPL and Nakaya discloses the non-transitory computer-readable medium as set forth above,
The combination of Panasonic NPL and Nakaya does not explicitly disclose “receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers”.
However, Yamaura discloses the non-transitory computer-readable medium, wherein 2the instructions further cause the apparatus to:
receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers (see Figure 3 and paragraphs 88, 90 and 97; receive/received a narrowband/narrowband transmission/transmitted at the resource block/(frequency intervals) based at least in 3part on identifying the center-frequency/(center frequency being DC) subcarrier/subcarrier of the plurality of subcarriers/as shown in Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers” as taught by Yamaura in the combined system of Panasonic NPL and Nakaya to provide multi-band spintronic wireless communication system and a manufacturing method thereof capable of remarkably increasing a transmission speed and decreasing a volume thereof by using spin-torque transfer devices with a short oscillation-setting time and frequency band different from each other (see page 1, paragraph 7, lines 2-8 of Yamaura).
Although the combination of Panasonic NPL, Nakaya and Yamaura discloses the non-transitory computer-readable medium as set forth above,
The combination of Panasonic NPL, Nakay and Yamaura does not explicitly disclose “decode the narrowband transmission”.
However, Gerrits discloses the non-transitory computer-readable medium, wherein 2the instructions further cause the apparatus to:
decode the narrowband transmission (see paragraph 6; decoding/decoded the narrowband/narrowband transmission/transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “decode the narrowband transmission” as taught by Gerrits in the combined system of Panasonic NPL, Nakaya and Yamaura because the narrowband signal can be decoded regardless of the highband signal (see page 1, paragraph 6, lines 2-3 of Gerrits).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilhelmsson et al (US 2009/0110112 A1) discloses Method and Apparatus For Reducing Phase Noise In Orthogonal Frequency Division Multiplexing Systems.  Specifically, see Figures 3-4 and paragraphs 27, 53-56, 64-65.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469